

EXHIBIT 10.1

OCCIDENTAL PETROLEUM CORPORATION 2005 LONG-TERM INCENTIVE PLAN
COMMON STOCK UNIT AWARD
FOR NON-EMPLOYEE DIRECTORS
GRANT AGREEMENT




Name of Grantee:


Date of Grant:


Number of Common Stock Units:




Agreement (this “Agreement”) made as of the Date of Grant between OCCIDENTAL
PETROLEUM CORPORATION, a Delaware corporation (“Occidental”), and with its
subsidiaries (the “Company”), and the Eligible Person receiving this Award (the
“Grantee”).
 
 
1.    Grant of Common Stock Units.  In accordance with this Agreement and the
Occidental Petroleum Corporation 2005 Long-Term Incentive Plan, as amended from
time to time (the “Plan”), Occidental hereby grants to the Grantee as of the
Date of Grant, the number of Common Stock Units set forth above. For purposes of
this Agreement, a grant of Common Stock Units is a bookkeeping entry that
represents the right to receive an equivalent number of shares of Occidental
common stock, $0.20 par value (the “Common Stock”), on the applicable payment
date set forth in Section 4.  Common Stock Units are not shares of Common Stock
and have no voting rights or, except as stated in Section 5, dividend rights.
 
 
2.    Restrictions on Transfer.  Neither this Agreement nor any right to receive
shares of Common Stock pursuant to this Agreement may be transferred or assigned
by the Grantee other than to a beneficiary designated on a form approved by
Occidental (if enforceable under local law), by will or, if the Grantee dies
without designating a beneficiary of a valid will, by the laws of descent and
distribution. Any purported transfer, encumbrance or other disposition of the
Grantee’s rights under this Agreement that is in violation of this Section 2
shall be null and void.
 
 
3.    Vesting of Common Stock Units. The Common Stock Units shall be fully
vested and nonforfeitable as of the Date of Grant.
 
 
4.    Payment of Awards.  Fifty percent (50%) of the Common Stock Units shall be
payable on the third anniversary of the Date of Grant, and the other fifty
percent (50%) of the Common Stock Units shall be payable on the date of the
Grantee’s “separation from service” (as defined under Section 409A of the Code)
for any reason, including as a result of the Grantee’s ceasing to serve on the
Board, death or Disability (“Separation from Service”); provided, however, that
all of the Common Stock Units shall immediately become payable upon (i) the
occurrence of a Change in Control, but only if such Change in Control
constitutes a “change in control event” for purposes of Section 409A of the
Code, or (ii) the Grantee’s Separation from Service. Payment in each case shall
be made within 45 days after the applicable payment event stated in the previous
sentence.  Payment shall be made in the form of shares of Common Stock equal in
number to the number of Common Stock Units with respect to which payment is
being made on that date, plus cash for any fractional share units.



--------------------------------------------------------------------------------



EXHIBIT 10.1

5.    Crediting and Payment of Dividend Equivalents. With respect to the number
of Common Stock Units listed above, the Grantee shall be credited on the books
and records of Occidental with an amount (the “Dividend Equivalent”) equal to
the amount per share of any cash dividends declared by the Board on the
outstanding Common Stock as and when declared during the period beginning on the
Date of Grant and ending on the applicable payment date set forth in Section 4.
Occidental will pay in cash to the Grantee an amount equal to the Dividend
Equivalents credited to such Grantee in the calendar quarter next following the
relevant dividend declaration date.
 
 
6.    Retention as Director.  Nothing contained in this Agreement shall
interfere with or limit in any way the right of the stockholders of Occidental
to remove the Grantee from the Board pursuant to the by-laws of Occidental, nor
confer upon any Grantee any right to continue in the service of Occidental as a
member of the Board.
 
 
7.    Taxes and Withholding.  The Grantee is responsible for any federal, state,
local or non-U.S. tax, including income tax, social insurance, payroll tax,
payment on account or other tax-related withholding with respect to the grant of
Common Stock Units (including the grant, the vesting, the receipt of Common
Stock, the sale of Common Stock and the receipt of dividend equivalents, if
any).  The Company does not guarantee any particular tax treatment or results in
connection with the grant, vesting or payment of the Common Stock Units or the
payment of dividend equivalents.
 
 
8.    Compliance with Law.  The Company will make reasonable efforts to comply
with all applicable federal, state and foreign securities laws; however, the
Company will not issue any Common Stock or other securities pursuant to this
Agreement if their issuance would result in a violation of any such law by the
Company.
 
 
9.    Adjustments.  The number or kind of shares of stock covered by this Common
Stock Unit Award may be adjusted as the Administrator determines pursuant to
Section 7.2 of the Plan in order to prevent dilution or expansion of the
Grantee’s rights under this Agreement as a result of events such as stock
dividends, stock splits, or other change in the capital structure of Occidental,
or any merger, consolidation, spin-off, liquidation or other corporate
transaction or event having a similar effect.  If any such adjustment occurs,
the Company will give the Grantee written notice of the adjustment containing an
explanation of the nature of the adjustment.
 
 
10.    Amendments.  The Plan may be modified, amended, suspended or terminated
by the Company at any time, as provided in the Plan.  Any amendment to the Plan
will be deemed to be an amendment to this Agreement to the extent it is
applicable to this Agreement; however, except to the extent necessary to comply
with applicable law, no amendment will adversely affect the rights of the
Grantee under this Agreement without the Grantee’s consent.
 
 



--------------------------------------------------------------------------------



EXHIBIT 10.1

11.    Severability.  If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, the invalidated
provisions shall be deemed to be separable from the other provisions of this
Agreement, and the remaining provisions of this Agreement will continue to be
valid and fully enforceable.




12.    Relation to Plan; Interpretation.  This Agreement is subject to the terms
and conditions of the Plan.  In the event of any inconsistent provisions between
this Agreement and the Plan, the provisions of the Plan control.  Capitalized
terms used in this Agreement without definitions have the meanings assigned to
them in the Plan.  References to Sections are to Sections of this Agreement
unless otherwise noted.
 
 
13.    Successors and Assigns.   Subject to Sections 2 and 3, the provisions of
this Agreement shall be for the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.
 
 
14.    Governing Law.  The laws of the State of Delaware govern the
interpretation, performance, and enforcement of this Agreement.
 
 
15.    Notices.   Any notice to the Company provided for in this Agreement will
be given to its Secretary at 10889 Wilshire Boulevard, Los Angeles, California
90024, and any notice to the Grantee will be addressed to the Grantee at his or
her address currently on file with the Company.  Any written notice will be
deemed to be duly given when received if delivered personally or sent by
telecopy, e-mail, or the United States mail, first class registered mail,
postage and fees prepaid, and addressed as provided in this paragraph.  Any
party may change the address to which notices are to be given by written notice
to the other party as specified in the preceding sentence.
 
 
16.    Privacy Rights.  By accepting this Award, the Grantee explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Agreement by and
among, as applicable, the Company and its affiliates for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan.  The Company holds or may receive from any agent designated by the Company
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in Occidental, details of this Common
Stock Unit Award or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Grantee’s favor, for the
purpose of implementing, administering and managing the Plan, including
complying with applicable tax and securities laws (“Data”).  Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan.  These recipients may be located in the Grantee’s
country or elsewhere, and may have different data privacy laws and protections
than the Grantee’s country.  By accepting this Agreement, the Grantee authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes described above.  The Grantee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting the
Administrator in writing.  Refusing or withdrawing consent may affect the
Grantee’s ability to participate in the Plan.
 
 



--------------------------------------------------------------------------------



EXHIBIT 10.1

17.    Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to this Common Stock Unit Award granted under the
Plan or future awards that may be granted under the Plan (if any) by electronic
means or to request the Grantee’s consent to participate in the Plan by
electronic means.  The Grantee hereby consents to receive such documents by
electronic delivery and, if requested, to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
 
 
18.    Compliance With Section 409A of the Code.  To the extent that the Board
determines that the Plan or this Award is subject to Section 409A of the Code,
this Agreement shall be interpreted and administered in such a way as to comply
with the applicable provisions of Section 409A to the maximum extent
possible.  In addition, if this Award is subject to Section 409A and the Grantee
must be treated as a “specified employee” within the meaning of Section 409A,
any payments made on account of the Grantee’s Separation from Service will be
made at the time specified above in Section 4 or, if later, on the date that is
six (6) months and one (1) day following the date of the Grantee’s Separation
from Service.  To the extent that the Board determines that the Plan or this
Award is subject to Section 409A and fails to comply with the requirements of
Section 409A, the Board reserves the right (without any obligation to do so) to
amend or terminate the Plan and/or amend, restructure, terminate or replace this
Award in order to cause this Award to either not be subject to Section 409A or
to comply with the applicable provisions of such section.
 
 
19.    Grantee’s Representations and Releases.  By accepting this Award, the
Grantee acknowledges that the Grantee has read this Agreement and understands
that the future value of any shares of Common Stock issued pursuant to this
Common Stock Unit Award cannot be predicted and Occidental does not assume
liability in the event such shares of Common Stock have no value in the future;
and the Grantee will be solely responsible for the payment or nonpayment of
taxes imposed or threatened to be imposed by any authority of any jurisdiction.
In consideration of the grant of this Common Stock Unit Award, no claim or
entitlement to compensation or damages shall arise from termination of this
Common Stock Unit Award or diminution in value of this Common Stock Unit Award
or Common Stock issued pursuant to this Common Stock Unit Award resulting from
termination of the Grantee’s service as a member of the Board and the Grantee
irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Agreement, the Grantee
shall be deemed irrevocably to have waived his or her entitlement to pursue such
claim.






Signatures on the Following Page
 



--------------------------------------------------------------------------------



EXHIBIT 10.1

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.




 
OCCIDENTAL PETROLEUM CORPORATION
 
 
 
 
 
 
 
By:
 



The undersigned Grantee hereby (i) acknowledges receipt of an executed original
of this Agreement and a copy of the Memorandum, dated _______, and (ii) accepts
the right to receive the Common Stock or other securities covered hereby,
subject to the terms and conditions of the Plan and the terms and conditions
hereinabove set forth.


 
 
 
Name:
 
 
Date:
 




